Citation Nr: 0530521	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  98-08 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C. § 1318.

3.  Eligibility for Dependents' Educational Assistance 
pursuant to the provisions of 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1953, and from September 1953 to June 1954.  He died in 
October 1980.  The appellant is the deceased veteran's 
spouse.

This appeal was previously before the Board of Veteran's 
Appeals (Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  During the pendency of this appeal, 
the claims file was transferred to the RO in St. Petersburg, 
Florida.

This matter was previously remanded to the RO in October 2000 
and December 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a letter dated in April 2005, the appellant requested a 
personal hearing.  In August 2005, the Board requested that 
the appellant clarify the type of hearing she desired.  In a 
statement received in September 2005, she indicated that she 
desired a videoconference hearing before a Veterans Law 
Judge.  Accordingly, this matter is REMANDED for the 
following:

The RO should schedule the appellant for 
a videoconference hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

